This is an action in this court for writ of certiorari seeking a certification to this court for review of the records in the district court of Payne county in a proceedings, wherein the petitioners were suspended from office as county commissioners of Payne county upon accusation presented by a grand jury convened in said county.
The writ was granted on April 17, 1931, and the records duly certified to in this court. The ouster proceedings against the petitioners, in the district court of Payne county, were dismissed on May 7, 1931, and the cause is now before this court on motion of the respondents to dismiss the action for the reason the question presented by this action has become moot.
The dismissal of the accusation in the trial court is admitted by the petitioners. The dismissal of the accusation against the petitioners in the court in which the same was pending automatically restores the petitioners to office, and as this proceeding is brought to test the validity of the order of suspension, the question presented herein has become moot, and where the question raised by the proceedings has become moot, this court will not further consider it. State v. Blake,138 Okla. 241, 280 P. 833. Wimmer v. State, 138 Okla. 241,280 P. 830; *Page 297 
City of Sapulpa v. Harris, 143 Okla. 69, 287 P. 1041. For the reasons herein set forth, this cause is dismissed.